ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Selevive Group, LC                            ) ASBCA Nos. 63292, 63293
                                              )
Under Contract No. W91QF4-21-P-0023           )

APPEARANCES FOR THE APPELLANT:                   Nicole D. Pottroff, Esq.
                                                 Shane J. McCall, Esq.
                                                 John L. Holtz, Esq.
                                                 Stephanie L. Ellis, Esq.
                                                 Greg P. Weber, Esq.
                                                  Koprince McCall Pottroff LLC
                                                  Falls Church, VA

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Chris C. Walton, JA
                                                 Dana J. Chase, Esq.
                                                 CPT Camille J. Grathwohl, JA
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

       By letter dated November 4, 2022, the appellant submitted a notice of voluntary
withdrawal and requested dismissal of the appeals without prejudice. The government
has stated it has no objections. These appeals are dismissed from the Board’s docket
without prejudice.

      Dated: November 17, 2022



                                              LAURA EYESTER
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63292, 63293, Appeals of Selevive
Group, LC, rendered in conformance with the Board’s Charter.

      Dated: November 17, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2